19-12117-mkv   Doc 1   Filed 06/27/19    Entered 06/27/19 09:42:33   Main Document
                                        Pg 1 of 64
19-12117-mkv   Doc 1   Filed 06/27/19    Entered 06/27/19 09:42:33   Main Document
                                        Pg 2 of 64
19-12117-mkv   Doc 1   Filed 06/27/19    Entered 06/27/19 09:42:33   Main Document
                                        Pg 3 of 64
19-12117-mkv   Doc 1   Filed 06/27/19    Entered 06/27/19 09:42:33   Main Document
                                        Pg 4 of 64
19-12117-mkv   Doc 1   Filed 06/27/19    Entered 06/27/19 09:42:33   Main Document
                                        Pg 5 of 64
19-12117-mkv   Doc 1   Filed 06/27/19    Entered 06/27/19 09:42:33   Main Document
                                        Pg 6 of 64
19-12117-mkv   Doc 1   Filed 06/27/19    Entered 06/27/19 09:42:33   Main Document
                                        Pg 7 of 64
19-12117-mkv   Doc 1   Filed 06/27/19    Entered 06/27/19 09:42:33   Main Document
                                        Pg 8 of 64
19-12117-mkv   Doc 1   Filed 06/27/19    Entered 06/27/19 09:42:33   Main Document
                                        Pg 9 of 64
19-12117-mkv   Doc 1   Filed 06/27/19     Entered 06/27/19 09:42:33   Main Document
                                        Pg 10 of 64
19-12117-mkv   Doc 1   Filed 06/27/19     Entered 06/27/19 09:42:33   Main Document
                                        Pg 11 of 64
19-12117-mkv   Doc 1   Filed 06/27/19     Entered 06/27/19 09:42:33   Main Document
                                        Pg 12 of 64
19-12117-mkv   Doc 1   Filed 06/27/19     Entered 06/27/19 09:42:33   Main Document
                                        Pg 13 of 64
19-12117-mkv   Doc 1   Filed 06/27/19     Entered 06/27/19 09:42:33   Main Document
                                        Pg 14 of 64
19-12117-mkv   Doc 1   Filed 06/27/19     Entered 06/27/19 09:42:33   Main Document
                                        Pg 15 of 64
19-12117-mkv   Doc 1   Filed 06/27/19     Entered 06/27/19 09:42:33   Main Document
                                        Pg 16 of 64
19-12117-mkv   Doc 1   Filed 06/27/19     Entered 06/27/19 09:42:33   Main Document
                                        Pg 17 of 64
19-12117-mkv   Doc 1   Filed 06/27/19     Entered 06/27/19 09:42:33   Main Document
                                        Pg 18 of 64
19-12117-mkv   Doc 1   Filed 06/27/19     Entered 06/27/19 09:42:33   Main Document
                                        Pg 19 of 64
19-12117-mkv   Doc 1   Filed 06/27/19     Entered 06/27/19 09:42:33   Main Document
                                        Pg 20 of 64
19-12117-mkv   Doc 1   Filed 06/27/19     Entered 06/27/19 09:42:33   Main Document
                                        Pg 21 of 64
19-12117-mkv   Doc 1   Filed 06/27/19     Entered 06/27/19 09:42:33   Main Document
                                        Pg 22 of 64
19-12117-mkv   Doc 1   Filed 06/27/19     Entered 06/27/19 09:42:33   Main Document
                                        Pg 23 of 64
19-12117-mkv   Doc 1   Filed 06/27/19     Entered 06/27/19 09:42:33   Main Document
                                        Pg 24 of 64
19-12117-mkv   Doc 1   Filed 06/27/19     Entered 06/27/19 09:42:33   Main Document
                                        Pg 25 of 64
19-12117-mkv   Doc 1   Filed 06/27/19     Entered 06/27/19 09:42:33   Main Document
                                        Pg 26 of 64
19-12117-mkv   Doc 1   Filed 06/27/19     Entered 06/27/19 09:42:33   Main Document
                                        Pg 27 of 64
19-12117-mkv   Doc 1   Filed 06/27/19     Entered 06/27/19 09:42:33   Main Document
                                        Pg 28 of 64
19-12117-mkv   Doc 1   Filed 06/27/19     Entered 06/27/19 09:42:33   Main Document
                                        Pg 29 of 64
19-12117-mkv   Doc 1   Filed 06/27/19     Entered 06/27/19 09:42:33   Main Document
                                        Pg 30 of 64
19-12117-mkv   Doc 1   Filed 06/27/19     Entered 06/27/19 09:42:33   Main Document
                                        Pg 31 of 64
19-12117-mkv   Doc 1   Filed 06/27/19     Entered 06/27/19 09:42:33   Main Document
                                        Pg 32 of 64
19-12117-mkv   Doc 1   Filed 06/27/19     Entered 06/27/19 09:42:33   Main Document
                                        Pg 33 of 64
19-12117-mkv   Doc 1   Filed 06/27/19     Entered 06/27/19 09:42:33   Main Document
                                        Pg 34 of 64
19-12117-mkv   Doc 1   Filed 06/27/19     Entered 06/27/19 09:42:33   Main Document
                                        Pg 35 of 64
19-12117-mkv   Doc 1   Filed 06/27/19     Entered 06/27/19 09:42:33   Main Document
                                        Pg 36 of 64
19-12117-mkv   Doc 1   Filed 06/27/19     Entered 06/27/19 09:42:33   Main Document
                                        Pg 37 of 64
19-12117-mkv   Doc 1   Filed 06/27/19     Entered 06/27/19 09:42:33   Main Document
                                        Pg 38 of 64
19-12117-mkv   Doc 1   Filed 06/27/19     Entered 06/27/19 09:42:33   Main Document
                                        Pg 39 of 64
19-12117-mkv   Doc 1   Filed 06/27/19     Entered 06/27/19 09:42:33   Main Document
                                        Pg 40 of 64
19-12117-mkv   Doc 1   Filed 06/27/19     Entered 06/27/19 09:42:33   Main Document
                                        Pg 41 of 64
19-12117-mkv   Doc 1   Filed 06/27/19     Entered 06/27/19 09:42:33   Main Document
                                        Pg 42 of 64
19-12117-mkv   Doc 1   Filed 06/27/19     Entered 06/27/19 09:42:33   Main Document
                                        Pg 43 of 64
19-12117-mkv   Doc 1   Filed 06/27/19     Entered 06/27/19 09:42:33   Main Document
                                        Pg 44 of 64
19-12117-mkv   Doc 1   Filed 06/27/19     Entered 06/27/19 09:42:33   Main Document
                                        Pg 45 of 64
19-12117-mkv   Doc 1   Filed 06/27/19     Entered 06/27/19 09:42:33   Main Document
                                        Pg 46 of 64
19-12117-mkv   Doc 1   Filed 06/27/19     Entered 06/27/19 09:42:33   Main Document
                                        Pg 47 of 64
19-12117-mkv   Doc 1   Filed 06/27/19     Entered 06/27/19 09:42:33   Main Document
                                        Pg 48 of 64
19-12117-mkv   Doc 1   Filed 06/27/19     Entered 06/27/19 09:42:33   Main Document
                                        Pg 49 of 64
19-12117-mkv   Doc 1   Filed 06/27/19     Entered 06/27/19 09:42:33   Main Document
                                        Pg 50 of 64
19-12117-mkv   Doc 1   Filed 06/27/19     Entered 06/27/19 09:42:33   Main Document
                                        Pg 51 of 64
19-12117-mkv   Doc 1   Filed 06/27/19     Entered 06/27/19 09:42:33   Main Document
                                        Pg 52 of 64
19-12117-mkv   Doc 1   Filed 06/27/19     Entered 06/27/19 09:42:33   Main Document
                                        Pg 53 of 64
19-12117-mkv   Doc 1   Filed 06/27/19     Entered 06/27/19 09:42:33   Main Document
                                        Pg 54 of 64
19-12117-mkv   Doc 1   Filed 06/27/19     Entered 06/27/19 09:42:33   Main Document
                                        Pg 55 of 64
19-12117-mkv   Doc 1   Filed 06/27/19     Entered 06/27/19 09:42:33   Main Document
                                        Pg 56 of 64
19-12117-mkv   Doc 1   Filed 06/27/19     Entered 06/27/19 09:42:33   Main Document
                                        Pg 57 of 64
19-12117-mkv   Doc 1   Filed 06/27/19     Entered 06/27/19 09:42:33   Main Document
                                        Pg 58 of 64
19-12117-mkv   Doc 1   Filed 06/27/19     Entered 06/27/19 09:42:33   Main Document
                                        Pg 59 of 64
19-12117-mkv   Doc 1   Filed 06/27/19     Entered 06/27/19 09:42:33   Main Document
                                        Pg 60 of 64
19-12117-mkv   Doc 1   Filed 06/27/19     Entered 06/27/19 09:42:33   Main Document
                                        Pg 61 of 64
19-12117-mkv   Doc 1   Filed 06/27/19     Entered 06/27/19 09:42:33   Main Document
                                        Pg 62 of 64
19-12117-mkv   Doc 1   Filed 06/27/19     Entered 06/27/19 09:42:33   Main Document
                                        Pg 63 of 64
19-12117-mkv   Doc 1   Filed 06/27/19     Entered 06/27/19 09:42:33   Main Document
                                        Pg 64 of 64
